DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement mailed on 10/08/2020 is hereby withdrawn as a result of prior art searching. Previously withdrawn method claim 8 is no longer considered withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1 of the 35 U.S.C. 101 analysis as per the 2019 Revised Patent Subject Matter Eligibility Guidance (herein 2019 PEG):
Claims 1-7 and 9 recite an apparatus and claim 8 recites a method, which both fall into valid statutory categories. Claims 1-9 pass Step 1 of the analysis. 
Considering Claim 1, regarding Step 2A- Prong 1 of the analysis, Claim 1 recites abstract ideas that fall into grouping of Mathematical Concepts. An estimation process of estimating a stress with the use of a linear relationship between a charge carrier amount difference and a stress, and then correcting the value to a yield stress when an estimated value is larger than a yield stress is a mathematical calculation that relies upon mathematical relationships and formulas or equations. This is shown in paragraphs [0009-0010]. The mathematical calculations are abstract ideas, and the stress and yield stress are abstract data. 
Regarding Step 2A- Prong 2 of the analysis, claim 1 recites the additional elements of a secondary battery with an electrode with an active material and a control unit. 
The abstract ideas as currently recited in the claim do not change the operation of the secondary battery, and therefore the additional elements of the secondary battery does not apply, rely on, or use the 
The control unit as recited is a generic computer that performs generic computer functions, such as making calculations. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Thus, the recitation of a control unit does not integrate the judicial exception into a practical application. 
Regarding Step 2B of the analysis, claim 1 recites the additional elements as mentioned above. The control unit as recited is a generic computer that performs generic computer functions that are understood, routine, and conventional, such as making calculations. 
The secondary battery is not being used in an unconventional way. Measuring a stress from a secondary battery is understood, routine, and conventional. 
Therefore, the additional elements, singly and as a whole do not amount to significantly more than an abstract idea. 
	Considering Claim 2, an amount of charge being represented by an SOC (state of charge) is understood, routine, and conventional. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1. 
	Considering Claim 3, the first linear relationship expressed by equation (1) is a more narrowed computer calculation. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1.
	Considering Claim 4, the calculation of a formula proportional constant from at least one of temperature and SOC is a more narrowed computer calculation. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1.
	Considering Claim 5, the SOC estimation process using change of OCV is a more narrowed computer calculation. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1.
	Considering Claim 6, the SOC estimation process using change of OCV is a more narrowed computer calculation. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1.
Considering Claim 7, the SOC estimation process using change of OCV and hysteresis in SOC regions is a more narrowed computer calculation. Thus, the recitation does not amount to significantly more than the abstract idea for the same reasons as given in the analysis of claim 1.
Considering Claim 8, regarding Step 2A- Prong 1 of the analysis, Claim 8 recites abstract ideas that fall into grouping of Mathematical Concepts. An estimation process of estimating a stress with the use of a linear relationship between a charge carrier amount difference and a stress, and then correcting the value to a yield stress when an estimated value is larger than a yield stress is a mathematical calculation that relies upon mathematical relationships and formulas or equations. This is shown in paragraphs [0009-0010]. The mathematical calculations are abstract ideas, and the stress and yield stress are abstract data. 
Regarding Step 2A- Prong 2 of the analysis, claim 8 recites the additional elements of a secondary battery with an electrode with an active material. 
The abstract ideas as currently recited in the claim do not change the operation of the secondary battery, and therefore the additional elements of the secondary battery does not apply, rely on, or use the judicial exception of the above mentioned mathematical concepts that estimate the stress. Thus, the secondary battery does not integrate the judicial exception into a practical application. 
Regarding Step 2B of the analysis, claim 8 recites the additional elements as mentioned above. The secondary battery is not being used in an unconventional way. Measuring a stress from a secondary battery is understood, routine, and conventional. 
Therefore, the additional elements, singly and as a whole do not amount to significantly more than an abstract idea. 
Considering Claim 9, regarding Step 2A- Prong 1 of the analysis, Claim 9 recites abstract ideas that fall into grouping of Mathematical Concepts. An estimation process of estimating a stress with the use of a linear relationship between a charge carrier amount difference and a stress, and then correcting the value to a yield stress when an estimated value is larger than a tensile stress at a time of yielding or is smaller than compressive stress at the time of yielding is a mathematical calculation that relies upon mathematical relationships and formulas or equations. This is shown in paragraphs [0009-0010]. The mathematical calculations are abstract ideas, and the stress and yield stress are abstract data. 

The abstract ideas as currently recited in the claim do not change the operation of the secondary battery, and therefore the additional elements of the secondary battery does not apply, rely on, or use the judicial exception of the above mentioned mathematical concepts that estimate the stress. Thus, the secondary battery does not integrate the judicial exception into a practical application. 
The control unit as recited is a generic computer that performs generic computer functions, such as making calculations. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Thus, the recitation of a control unit does not integrate the judicial exception into a practical application. 
Regarding Step 2B of the analysis, claim 9 recites the additional elements as mentioned above. The control unit as recited is a generic computer that performs generic computer functions that are understood, routine, and conventional, such as making calculations. 
The secondary battery is not being used in an unconventional way. Measuring a stress from a secondary battery is understood, routine, and conventional. 
Therefore, the additional elements, singly and as a whole do not amount to significantly more than an abstract idea. 
Allowable Subject Matter
Claims 1-9 would be allowable if the rejection under 35 U.S.C. 101 is overcome.
The following is a statement of reasons for the indication of allowable subject matter: prior art reference US PGPub 2017/0092996 teaches a method that compares calculated battery stress to a battery degradation model baseline to determine appropriate power restrictions [0043, 0044]. The linear relationship as claimed is not relied upon, nor is the stress corrected to a yield stress when the stress is larger than a yield stress, or larger than tensile stress or smaller than compressive stress as required by the claims. 
Prior art reference Dai et al. (State of charge estimation for lithium-ion pouch batteries based on stress measurement) recognizes an approximately linear relationship between stress and state of charge [Figure 4]. The reference seeks to incorporate static stress and dynamic stress for improving state-of-charge accuracy [Abstract], and is satisfied with the less than 4% estimation error [6 Conclusions p 27]. The reference does not recognize and does not seek to incorporate correcting the stress to a yield stress when the stress is larger than a yield stress, or larger than tensile stress or smaller than compressive stress as required by the claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725